DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106461856B patent publication by Bi et al.
Regarding claim 11, Bi teaches a method for post-fabrication trimming of a silicon ring resonator (a waveguide core 29 of a ring waveguide 21), the silicon ring resonator having a silicon dioxide cladding (upper cladding 35), the method comprising: fabricating a heating element, wherein the heating element is separated from the silicon ring resonator (Bi teaches a thermal annealing operation in description of Fig. 3 in the English translation, wherein the anneal operation causes a strain in the waveguide core 29 due to different thermal expansion coefficient between the core 29 and the cladding 35; and while Bi does not give specific description of the separate heating element, it is inherently present to perform the thermal annealing operation); and annealing the silicon dioxide cladding of the silicon ring resonator (the anneal operation causes a strain in the waveguide core 29 due to different thermal expansion coefficient between the core 29 and the cladding 35), using the heating element, wherein the annealing shifts the resonance of the silicon ring resonator towards the blue side of the electro-magnetic spectrum.  While Bi does not specify whether the annealing shifts the operating wavelength toward the blue side, since Bi teaches a silicon ring resonator identical to that of the claimed invention, it must be able to perform the same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Bi further teaches a silicon ring resonator that has been trimmed, post fabrication (the annealing operation is performed on the waveguide 21 including the core 29 and cladding 35, therefore occurs post fabrication of the waveguide).  
Regarding claims 17, 18, Bi further teaches the silicon ring resonator is a passive resonator configured to be used as an optical filter in description of Fig. 1 in the English translation.  
Regarding claim 19, Bi further teaches the silicon ring resonator contains electrical doping (to form a doped polysilicon conductive layer/bottom electrode 19), and is configured to be used as at least one of an optical modulator and an optical detector (the electrode is used to apply voltage to the waveguide resonator and thus modulate optical signals).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. as applied to claim 11 above, and further in view of CN104133336A patent publication by Zhou et al.
Regarding claims 12-14, Bi teaches the method of trimming the silicon ring resonator but not a plurality of silicon ring resonators forming an optical circuit, and wherein the annealing shifts the resonance of the silicon ring resonator without shifting a resonance in other silicon ring resonators in the plurality of silicon ring resonators.  Zhou teaches an integrated optical circuit comprising a plurality of silicon waveguide resonators (MRR1, MRR2… MRRN, Fig. 3), each of which having its own wavelength selectivity (i.e., without causing shifts in other resonators, ¶[0017] in the English translation), and each of which having silicon dioxide cladding and a titanium nitride (TiN) electrode layer (Fig. 2) overlaying the resonator and serving as a thermal regulating structure, i.e., heating the silicon waveguide resonator to modulate its resonant wavelength. (See at least ¶¶[0031]-[0035] in the English translation.)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bi’s invention by using TiN electrode cover layers that can selectively heat and modulate the resonant wavelength of a plurality of the resonators, as suggested by Zhou’s design, to realize integration and miniaturization of the on-chip optical circuit.
Further regarding claim 15, Zhou further suggests that the heating element is controlled by an electrical signal (TiN heating element is an electrode layer), in order to selectively change the refractive index of the waveguide resonators.  
Allowable Subject Matter
Claims 1-10 are allowed.  Prior art of record fails to teach or suggest a post-fabrication trimming method of a silicon ring resonator including subjecting the resonator to ion implantation and subsequently annealing the resonator using a separated heating element from the resonator, when considered in view of the rest of the limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20130243386 discloses a method of trimming of device resonance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883